DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/02/2022 and 10/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
Acknowledgement is made of the preliminary amendment filed on 04/12/2022 in which claims 1-20 were canceled and claims 21-40 added. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,251,471. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets claim an inductive charging system with first and second cores having a sensor that detects their position and a control to send signals relating to the position of the cores by indicators for display. The instant claims are recited in a broader manner than the conflicting claims and are therefore fully encompassed. An indicator indicating a direction of movement for improved alignment is equated to an indicator indicating improved position of the cores (i.e. aligned). Additionally, the dependent claims correspond in a one-to-one manner. Dependent claims 23/29/36 additionally add the sensor uses a magnetic field for the alignment, that concept is rejected in view of Ross as detailed below in the 103 rejection. Dependent claims 25/30/37 additionally add text indicating a docking is in progress, that concept in rejected in view of Keith as detailed below in the 103 rejection.

Instant Claims
Conflicting claims of U.S. Patent No. 11,251,471
21. A system for charging a battery of a vehicle, the system comprising: a first core on the vehicle, the first core movable with respect to a second core, the second core providing an inductive charge to the first core in at least one position of the first core with respect to the second core;
a display mounted within the vehicle;
at least one sensor positioned to detect a position of at least one of the first core and the second core; and
a controller coupled to the at least one sensor and the display, the controller configured to:
generate a screen for display on the display, the screen including an indicator indicating a misalignment of the first core with respect to the second core and a graphical representation indicating a direction of movement of the vehicle to achieve improved alignment of the first core and the second core, and update at least a portion of the screen based on movement of the vehicle.
1. A system for charging a battery of a vehicle, the system comprising: a first core on the vehicle, the first core movable with respect to a second core in a location stationary with respect to the first core, the second core providing an inductive charge to the first core in at least one position of the first core with respect to the second core; at least one sensor positioned to detect the position of the first core with respect to the second core; a display mounted within the vehicle within view of a user seated within the vehicle, the display showing a graphical representation of at least part of the vehicle; and a controller coupled to the display and responsive to signals from the at least one sensor to display at least one indicator in a position relative to the graphical representation of the at least part of the vehicle indicating a position of the second core relative to the at least part of the vehicle, and indicating a direction in which the vehicle must move for an improved positional relationship between the first and second cores based on the signals received from the at least one sensor.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 35, line 6 recites “generate a screen for display on the display”. However, there is no prior limitation regarding any display and therefore is rendered unclear. 
Claims 36-40 depend from claim 35 and are rejected for the same reasons. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-23, 26-29, and 31-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ross [US 6,421,600] in view of Finkenzeller et al. [US 2008/0296978].
With respect to claims 21 and 28, Ross discloses a system for charging a battery of a vehicle [Figs 1-2 and 7A-7C], the system comprising: a first core on the vehicle [42], the first core movable [i.e. on a vehicle] with respect to a second core [24’], the second core providing an inductive charge to the first core in at least one position of the first core with respect to the second core [i.e. inductive power transfer]; a display mounted within the vehicle [39/64]; at least one sensor positioned to detect a position of at least one of the first core and the second core [50/164 and/or 162]; and a controller coupled to the at least one sensor and the display [38/56], the controller configured to: generate a screen for display on the display [i.e. the function of a display], but fails to disclose the screen including an indicator indicating a misalignment of the first core with respect to the second core and a graphical representation indicating a direction of movement of the vehicle to achieve improved alignment of the first core and the second core, and update at least a portion of the screen based on movement of the vehicle.
Finkenzeller teaches controlled wireless charging between coils wherein an indicator indicating a misalignment of the first core with respect to the second core and a graphical representation indicating a direction of movement to achieve improved alignment of the first core and the second core, and update at least a portion of the screen based on movement of the vehicle [Fig. 6; par. 0082-0084; also note the indication is not a one-time indication, i.e. if the coil is too far left then it will point right and then if it is too far right it will point left and therefore equates to an update].
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Ross such that the display generated an indication of a misalignment and direction of improvement for the benefit of improving upon the alignment between the coils thereby providing increased efficiency of the power transfer between the coils. 

With respect to claim 22, Ross further discloses wherein the second core is part of a pad over which the first core is movable [Fig. 7A illustrates the “charging pad”].

With respect to claims 23 and 29, Ross further discloses wherein the at least one sensor senses a magnetic field indicative of an amount of alignment of the first core and the second core [col. 13] but fails to disclose displaying the indicator as stated above. 
it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Ross and Finkenzeller as applied above such that the controller is configured to display the indicator on the display based on a signal from the at least one sensor sensing the magnetic field for the benefit of using a sensor that senses a different force (i.e. magnetic field instead of optical) and thereby improving upon the sensing by using a force that is not easily disrupted by the elements/dirt like optical sensors would be. 

With respect to claims 26 and 31, Finkenzeller as applied above further discloses wherein the graphical representation includes at least one of an arrow, a graphical representation of at least part of the vehicle, and text including directional instructions [i.e. arrow].
With respect to claims 27, 32, and 34, Ross further discloses wherein the controller is further configured to disable a control for starting charging of the battery until a predetermined alignment of the first core and the second core is achieved [col. 13; i.e. not activated until sensed].

With respect to claim 33, Ross further discloses moving the vehicle to move the first core with respect to the second core in a direction reducing the misalignment [Figs 7A-7C; i.e. the vehicle moves in a position into and over top the charging pad].

Claim 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ross [US 6,421,600] and Finkenzeller et al. [US 2008/0296978] as applied above, and further in view of Lee et al. [US 2007/0145830].
With respect to claim 24, Ross fails to disclose wherein the controller is further configured to determine a positional relationship of the first core with respect to the second core based upon triangulation.
However, the method of triangulation for location purposes is known in the art. For example, Lee teaches a wireless transfer of power device wherein a position is determined based upon triangulation [par. 0006].
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Ross to use triangulation for the benefit of improving upon the alignment between the coils thereby providing increased efficiency of the power transfer between the coils. 

Claims 25 and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ross [US 6,421,600] and Finkenzeller et al. [US 2008/0296978] as applied above, and further in view of Keith [US 5,462,439].
With respect to claims 25 and 30, Ross fails to disclose wherein the indicator includes at least one of text indicating a docking process is in session, a power connection status indicator indicating that an electrical connection does not exist, and a disabled start selector.
Ross teaches a vehicle connection to a charging station wherein an indicator includes at least one of text indicating a docking process is in session, a power connection status indicator indicating that an electrical connection does not exist, and a disabled start selector [Figs. 2 and 6; display of various indicator relating to docketing process and failed connections].

*Note* With respect to claims 35-40, if the Examiner is to guess the claim would be amended to include a recitation that the charger includes a display mounted within the vehicle to overcome the 112 issues, then since the claims 35-40 correspond to the claims above (21-34), claims 35-40 would be rejected in a similar manner/logic as above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859